DETAILED ACTION

This Office Action is in response to the amendment filed 5/17/21.  As requested, claims 7, 12, 13, 23 and 29-36 have been amended.  Claims 7-14, 22-27 and 29-36 are pending of which claim 14 has been withdrawn.
In response to the amendment, the 112(d) or pre–AIA  112, 4th paragraph rejection of claims 28-35 have been withdrawn, and the 102 and 103 rejections in light of pages 6-9 of the remarks filed 5/17/21 have been withdrawn.  New rejections with respect to the amended claim are presented below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7-13, 23-27 and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s original specification does not provide for an embodiment comprising a thermoelectric module and flow path configured to allow heat to flow between the skin and the heat skin, wherein the flow path includes a conductive conduit conducting heat away from the localized region
Claims 8-13, 24-27 and 29-36 are also rejected as being dependent upon a rejected base claim.

Claim Objections
Applicant is advised that should claim 24 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 25 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 26 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 27 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 29 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 23, 24, 2 and  30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0101788 (“Smith et al.”) in view of U.S. Patent Publication Application No. 2014/0005759 (“Fahey et al.”).
As regards claim 7, Smith et al. discloses methods and apparatuses for manipulating temperature that substantially discloses Applicants’ presently claimed invention.  More specifically, Smith et al. discloses an apparatus (device 100) for modifying the temperature of a person’s skin in a localized region (see the Abstract), the 
Smith et al. teaches a band (150) secure the thermoelectric device module to the skin and fail to teach an adhesive layer configured to overlie the thermoelectric module to secure the thermoelectric module to the skin.  Fahey et al., however, in its analogous device (15B) for modifying the temperature of a skin a localized region, teaches it is known to secure thermoelectric modules (310) with an adhesive layer (309) configured to overlie the thermoelectric module to secure the thermoelectric module to the skin.
Because both Smith et al. and Fahey et al. teach means for securing thermoelectric modules to the skin of a patient, it would have been obvious to one having ordinary skill in the art to substitute one securing means for the for the other to achieve the predictable result of securing the thermoelectric modules to the skin of a user.
As regards claim 8, modified Smith et al. discloses the apparatus of claim 7, wherein the apparatus can further comprise sensors such as a temperature sensor for determining the temperature of the surface of the skin (see para. [0110], which discloses that temperature sensors which may be added to the device in order to monitor the temperature at the surface of the thermoelectric material and/or skin) and humidity and/or moisture sensor, as well as other sensor to collect information at the region of the thermoelectric material adjacent the skin in any appropriate configuration (see para. [0110]).
As regards claim 23, Smith et al. discloses methods and apparatuses for manipulating temperature that substantially discloses Applicants’ presently claimed invention.  More specifically, Smith et al. discloses and apparatus (device 100) for modifying the temperature of a person’s skin in a localized region (see the Abstract), the apparatus comprising: a thermoelectric module (thermoelectric material 110, see paras. [0102, 0110], which discloses the thermoelectric material may be thermometric modules) that includes a first surface (the portion of the device that touches the skin, see Fig. 1a) that is configured to be the skin contacting surface, and a second surface (the side in contact with the thermally conductive material), positioned away from the skin contacting surface; a power source (power source 130 and controller 140) operable to cause the thermoelectric module to transfer heat between the first surface of the thermoelectric device module and the second surface of the thermoelectric device module (see para. [0045]); at least one sensor for detecting a condition of the skin (see para. [0110], which discloses that temperature sensors which may be added to the device in order to monitor the temperature at the surface of the thermoelectric material and/or skin, and humidity and/or moisture sensor, as well as other sensor to collect information at the region of the thermoelectric material adjacent the skin in any appropriate configuration, see para. [0110]); wherein a heat transfer flow path includes a conductive conduit conducting heat away from the localized region (see para. 0042, which discloses the thermally conductive material may dissipate heat to and/or from the thermoelectric material and inherently to the skin from the thermoelectric material; the flow path includes thermoelectric material 120 which conducts heat away from the localized region of the skin via the thermoelectric electric material 110); wherein the 
As regards claims 24 and 30, modified Smith et al. discloses the apparatus of claim 23, wherein at least one sensor/the sensor comprises a temperature sensor for determining the temperature of the surface of the skin (see para. [0110], which discloses that temperature sensors which may be added to the device in order to monitor the temperature at the surface of the thermoelectric material and/or skin).
As regards claim 26, modified Smith et al. discloses the apparatus of claim 23, wherein the sensor comprises a moisture sensor for determining the moisture at the surface of the skin (note the rejection of claim 23 above).
As regards claim 32, modified Smith et al. discloses the apparatus of claim 23, wherein the at least one sensor comprises a moisture sensor for determining the moisture at the surface of the skin (note the rejection of claim 23 above).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Fahey et al. as applied to claim 8 (and in further view of U.S. Patent Application Publication No. 2016/0015280 (“Hyde et al.”).
As regards claim 9-10, modified Smith et al. discloses the apparatus of claim 8, including a moisture sensor as discussed above.  Modified Smith et al. fails to teach the apparatus further comprises a pressure sensor for determining the pressure applied to 
Such sensors like the temperature and pressure sensors would likewise be connected to power source (power source and control source) of modified Smith et al. to vary the operation of the thermoelectric device in response to a condition at the surface of the skin detected by one or more sensors.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Fahey et al. as applied to claim 7 above and in further view of Hyde et al. 
As regard claims 11 and 12, Smith et al. discloses the modified apparatus of claim 7, wherein the power source is configured to vary the operation of the 
However, Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably coupled to the sensor and configured to receive one or more sense signal and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).
 In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to include an additional physiological parameter sensor to monitor an additional physiologic parameter in order to provide any information about the user through contact with the skin of the user or proximity to the skin of the user, including but not limited to a blood perfusion sensor, etc. with a reasonable expectation of success. Such sensors like the temperature sensors would likewise be electrically connected to power source of modified Smith et al. to vary the operation of the thermoelectric device in response to a condition, such as the blood perfusion rate at the localized region of the skin detected the sensor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Fahey et al. and Hyde et al., as applied to claim 12 above and further in view of U.S. Patent Application Publication No. 2016/0178251 (“Johnson et al.”).
As regards to claim 13, modified Smith et al. discloses the apparatus of claim 12, wherein the power source transfers power to the thermoelectric device module via batteries, plug-in outlet, etc. (see para. 0045).  Modified Smith et al. fails to teach the power source power to the thermoelectric device.  However, Johnson et al., in its analogous thermal regulation device (100) teaches it is known to wirelessly transfer power to the device (i.e.x, the thermal energy transfer layer 120 which contains thermoelectric elements 126 and power circuitry).
Because both Smith et al. and Johnson et al. teach means for transferring power to the thermoelectric elements, it would have been obvious to one having ordinary skill in the art to substitute one power transferring means for the other to achieve the predictable result of powering the thermoelectric modules to heat or cool the user.

Claim 25, 27, 31 and 33-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Fahey et al. as applied to claim 23 above, and in further view of Hyde et al.
As regards claims 25, 27, 31 and 33, modified Smith et al. fails to teach the apparatus of claim 23 further wherein the sensor or at least one sensor comprises a pressure sensor for determining pressure applied to the surface of the skin, or the apparatus of claim 23 further wherein the sensor or at least one sensor comprises a blood profusion sensor for determining the perfusion rate.
However, Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably coupled to the sensor and configured to receive one or more sense signal and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).
In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to include additional physiological parameter sensors to monitor any physiologic parameter in order to provide any information about the user through contact with the skin of the user or proximity to the skin of the user, including but not limited to a pressure sensor and/or a blood perfusion with a reasonable expectation of success.
Such sensors like the temperature and pressure sensors would likewise be connected to power source (power source and control source) of modified Smith et al. to vary the operation of the thermoelectric device in response to a condition at the surface of the skin detected by one or more sensors.
As regards claims 34-35, modified Johnson et al. discloses the apparatus of claim 28, wherein at least one sensor comprises a temperature sensor for determining the temperature of the surface of the skin, but fails to teach an additional sensor comprising a pressure sensor for determining the pressure applied to the surface of the skin or wherein the additional sensor comprises a moisture sensor for determining the moisture at the surface of the skin.
However, Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to sense motion and a physiological parameter (heart rate, temperature, hydration, blood pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor operably couple to the sensor and configured to receive one or more sense signals and an effector operably coupled to the processor and configured to affect the body portion responsive to control the processor (see the abstract).  In view of Hyde et al., it would have been obvious to one having ordinary skill in the art to at the effective time of filing, to add one or more additional physiological parameter sensors to the device of modified Smith et al. to monitor additional physiologic parameters, such as in pressure in order to determine the temperature and moisture of the skin, as well as the pressure being applied by the device with a reasonable expectation of success. Such sensors would likewise be connected to power source (power source and controller) of modified Smith et al. to vary the operation of the thermoelectric device in response to the conditions at the surface of the skin detected by one or more sensors.

Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Fahey et al. as applied to claim 23 and in further view of Johnson et al.
As regards to claims 29 and 36, modified Smith et al. discloses the apparatus of claim 23, wherein the power source transfers power to the thermoelectric device module via batteries, plug-in outlet, etc. (see para. 0045).  Modified Smith et al. fails to teach the power source power to the thermoelectric device.  However, Johnson et al., in its 
Because both Smith et al. and Johnson et al. teach means for transferring power to the thermoelectric elements, it would have been obvious to one having ordinary skill in the art to substitute one power transferring means for the other to achieve the predictable result of powering the thermoelectric modules to heat or cool the user


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.